1. The evidence amply authorized the defendant's conviction of the offense charged — larceny from the house.
2. Special ground 1 of the motion for new trial is merely an elaboration of the general grounds and is without merit.
3. The remaining special ground was based upon alleged newly discovered evidence, the evidence consisting of the testimony of one J. W. Gibson: and the movant failed to attach to said ground any affidavits as to the residence, the associates, the means of knowledge, the character, and the credibility of said Gibson, as required by § 70-205 of the Code. The judge, therefore, did not abuse his discretion in overruling that ground of the motion for new trial. Ivey v. State, 154 Ga. 63 (6) (113 S.E. 175); Christie v. State, 55 Ga. App. 155
(189 S.E. 378).
4. Complaint is made in the brief of counsel for the plaintiff in error of alleged errors in the charge of the court, but the record fails to show any exception whatever to such alleged errors.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED JUNE 23, 1945.